UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                                      No. 99-4518
MYRNA JOSEPHINE HOLT WILSON,
a/k/a Joanne Wilson,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of Virginia, at Roanoke.
Samuel G. Wilson, Chief District Judge.
(CR-98-91-2)

Submitted: March 23, 2000

Decided: March 31, 2000

Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Linda Gale Willis, Bedford, Virginia, for Appellant. Robert P.
Crouch, Jr., United States Attorney, Sharon Burnham, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Myrna Josephine Holt Wilson appeals her conviction and sentence
for conspiracy to distribute heroin in violation of 21 U.S.C.A.
§§ 841(a)(1), 846 (West 1999). Because we find no reversible error,
we affirm.

Initially, we hold that the district court did not abuse its discretion
by denying Wilson's motion to withdraw her guilty plea despite her
contentions that she did not understand either the plea agreement or
the amount of heroin attributed to her. See United States v. Moore,
931 F.2d 245, 248 (4th Cir. 1991) (stating standard of review). After
applying the appropriate factors laid out in Moore, see id., the district
court concluded that Wilson failed to articulate a"fair and just rea-
son" justifying withdrawal of her guilty plea, see Fed. R. Crim. P.
32(e). We find this conclusion proper given that during her Rule 11
colloquy she knowingly and voluntarily pled guilty in full understand-
ing of the plea and the amount of heroine attributed to her, that
instead of arguing her innocence she repetitively admitted her culpa-
bility to family and to the district court, and that she waited close to
four months before moving to withdraw her plea.

We next decline to address Wilson's claim that the district court
erroneously enhanced her sentence for her role in the drug conspiracy
because she waived her right to appeal this issue. In her plea agree-
ment and plea colloquy Wilson voluntarily and intelligently waived
her right to appeal her sentence except if the district court departed
upwards from the guidelines or deviated from factual findings stipu-
lated in the plea agreement. See United States v. Wessells, 936 F.2d
165, 167 (4th Cir. 1991). Because her conspiratorial role enhancement
falls under neither exception, her right to appeal this issue was
waived.

Accordingly, we affirm the district court judgment order. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the material before the court and argument
would not aid the decisional process.

AFFIRMED

                    2